Citation Nr: 1241075	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the appellant has eligibility for VA death benefits as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

S. M. Kreitlow








INTRODUCTION

The Veteran had active service from February 1968 to December 1970.  He died on January [redacted], 2004.  The appellant claims she is entitled to death benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied the appellant's claim for VA death benefits as she could not be recognized as the Veteran's surviving spouse for VA death benefit purposes because she was not married to the Veteran at the time of his death.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1972 and were divorced in 1993.

2.  The appellant remarried in June 2003 to her second spouse, T. C.  This marriage ended in divorce in October 2008.

3.  The Veteran died on January [redacted], 2004.


CONCLUSION OF LAW

The requirements for establishing the appellant as the Veteran's surviving spouse for eligibility for VA death benefits purposes have not been met.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.1(j), 3.204, 3.205 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In January 2009, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) claiming she is the Veteran's surviving spouse.  On her application, she noted in box 15, relating to her relationship to the Veteran, that she was his "first wife of 20 some years."  In addition, in reporting the Veteran's marriages in box 22, the appellant reported not only that she married the Veteran in 1972 but that she also divorced him in 1993.  Furthermore, in reporting her marriages in box 23, the appellant responded to the question of whether she had remarried since the Veteran's death with a "No" commenting that she "was already married at the time."  In addition, she reported that she had married T. C. in June 2003 and that they were divorced in October 2008.

The evidence of record demonstrates that the Veteran died on January [redacted], 2004, while the appellant was married to T. C.

Under 38 U.S.C.A. § 101(3), the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran from the date of marriage until the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the surviving spouse.

In addition, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also, VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section B.a.  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

In the present case, by the appellant's own admission, she and the Veteran divorced in 1993, and she was married to T. C. in June 2003 and continued to be married to him at the time of the Veteran's death in January 2004.  Consequently, the appellant was not the spouse of the Veteran at the time of his death.  As the appellant was not the spouse of the Veteran at the time of his death in January 2004, she is not the Veteran's "surviving spouse" for purposes of eligibility to VA death benefits.
Although the Board is sympathetic to the appellant's plight, the fact remains that she is not the Veteran's surviving spouse as defined for VA compensation purposes.  The law permits death benefits only to the Veteran's surviving spouse or child, and the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   As the law does not provide for VA death benefits to the appellant, her claim for such must be denied as a matter of law.


ORDER

Eligibility for VA death benefits as the Veteran's surviving spouse is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


